Ireland, J.
(concurring in part and dissenting in part). While I concur in the result reached by the court, I dissent on the issue of the proper burden of proof in a subsequent hearing to determine whether or not the purposes of the original order of disposition have been met. Because the stakes are so high in a case involving a child in need of services (CHINS), I believe the proper burden of proof at such a hearing is proof beyond a reasonable doubt.
Extension of the original order of disposition at a hearing pursuant to G. L. c. 119, § 39G, may have a serious impact on the child’s liberty interest in family integrity, as evidenced by this case where the child was removed from her mother’s home at such a hearing. Moreover, the stakes at these hearings are identical to those at the initial hearing and the judge has the same dispositional options: allowing the child to remain at home with or without conditions, placing the child in the care *70of a third person, or transferring custody to the Department of Social Services (department).
Unlike care and protection cases, there are no permanent custody orders in CHINS cases. Rather, the Legislature expressly limited CHINS orders to only six months and required the court to hold a hearing every six months or the order expires. Furthermore, the Legislature provided that at “any hearing to determine whether a child is in need of services,” the allegations must be proved “beyond a reasonable doubt” (emphasis added). G. L. c. 119, § 39G. The use of the phrase “any hearing” suggests that the Legislature did not intend to limit application of the standard solely to the initial adjudication. If the Legislature had wanted to apply a lower standard of proof at subsequent hearings, it could have done so.
In this case the original placement order required an out-of-home placement, and the extension after a subsequent hearing continued the same placement. However, there may be cases where the original placement order allows the child to remain at home, but the subsequent hearing changes custody from an in-home to an out-of-home placement. In such circumstances, the subsequent hearing has the same impact on a child as the initial adjudication hearing, and thus it is not irrational that the burden of proof be the same for both hearings.
Furthermore, my own experience as a judge in the Juvenile Court, where I personally observed the impact that an adjudication, or a “readjudication,” could have on a child and family, leads me to believe that the stakes are too high to have any standard of proof less than beyond a reasonable doubt. The reality is that these cases can drastically change a child’s life. While some CHINS cases, such as this one, involve truancy, others involve runaways and so-called “stubborn children,” and the dynamics of each type of CHINS case are different. Of particular concern to me are the runaways, who are placed in the custody of the department. Often, these children will run away again and again to avoid State custody and the department has no authority to confine them for their own safety. Unfortunately, while on the run, these children often put themselves in harm’s way, sometimes with fatal consequences. If protection of children is the Commonwealth’s purpose, the *71Commonwealth should be required to prove beyond a reasonable doubt that its assumption of custody will in fact protect the child even at a “readjudication.”
In my view the higher standard of proof beyond a reasonable doubt reflects an awareness of the substantive rights at stake and strikes the proper balance among the competing interests. Accordingly, I respectfully dissent on the issue of the burden of proof, while concurring in the result of the court.